Citation Nr: 0501818	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-08 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury of the right hand.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for disability 
manifested by right wrist pain, including carpal tunnel 
syndrome.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to August 
2000.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from VA M&ROC rating decisions.  During the 
course of this appeal the certified issues of entitlement to 
service connection for benign prostatic hypertrophy and 
sinusitis were granted by the M&ROC in rating decisions of 
October 2002 and April 2003, respectively.  Such issues are 
no longer for appellate consideration.

In a March 2003 substantive appeal, the veteran referred to 
an issue of service connection for an unidentified ankle 
disability.  

In an August 2003 deferred rating decision, the M&ROC noted 
that the veteran had been requested to identify which ankle 
he was claiming service connection but he failed to reply.  
Additional development was planned to advise the veteran on 
failure to prosecute a claim.  

In October 2003, the veteran submitted private medical 
evidence directly to the Board regarding treatment for a low 
back disability.  There was no mention of pertinent findings 
regarding the issues currently on appeal.  The Board 
considers such newly received medical evidence as the 
veteran's attempt to reopen a claim of entitlement to an 
increased evaluation for service-connected postoperative disc 
disease.  Such newly raised issue is referred to the M&ROC 
for any development deemed necessary and formal adjudicatory 
action.

The issue of entitlement to service connection for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the M&ROC via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence establishes 
that chronic residuals of a cold injury of the right hand are 
not objectively demonstrated, currently.

2.  The competent and probative medical evidence establishes 
that arthritis of the right hand was not objectively 
confirmed in active duty nor demonstrated, currently.

3.  The competent and probative medical evidence establishes 
that a chronic disability manifested by right wrist pain, 
including carpal tunnel syndrome is not objectively 
demonstrated, currently.


CONCLUSIONS OF LAW

1.  Chronic residuals of a cold injury of the right hand were 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b)(d)(2004).

2.  Arthritis of the right hand was not incurred in or 
aggravated by active duty nor may it be presumed to have been 
incurred therein.  U.S.C.A. 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. 3.303(b)(d), 3.307, 
3.309(2004).

3.  A chronic disability manifested by right wrist pain, 
including carpal tunnel syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303(b)(d)(2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background  

The veteran's service medical records refer to a history of a 
fracture of the right small finger in 1962 without sequela.  
In mid 1992, he was seen for muskuloskeletal complaints 
including areas of  the right hand and wrist.  A rheumatology 
evaluation showed that x-rays of the hands were normal.  
Examination assessment noted no evidence of inflammatory 
disease process.  The veteran's right hand pain was 
considered as consistent with cold weather injury most likely 
chilblains though lacks cutaneous manifestations, normal x-
rays.  Also noted was possible carpal tunnel syndrome of the 
right wrist.  

Physical examination reports of June 1994 and October 1996, 
were silent for any pertinent right hand/wrist 
disability(ies) on objective examination.  A neurologic 
evaluation was normal.  A history of frost nip of the right 
hand was noted on a report of medical history in October 
1996.  

A June 2000 physical examination report for separation from 
activity revealed a normal right hand and wrist on orthopedic 
and neurologic evaluations.  It was noted as medical history 
that he was treated for arthritis/rheumatism of the right 
hand.  

A November 2001 VA cold injury examination report shows as 
medical history that the veteran noted that he developed the 
onset of arthritic pains in the right wrist while stationed 
in Alaska in 1981 and 1982.  He noted that he was treated for 
frost nip but did not have frost bite.  It was noted that his 
right hand/wrist symptoms were not severe enough to warrant 
orthopedic consultation or evaluation by a hand surgeon.  His 
right hand/wrist symptoms did not limit his military career.  

Following an objective evaluation of the right hand/wrist, 
including x-rays, the final impression was unremarkable 
examination of the right hand/wrist and no signs of cold 
exposure.  The examiner's conclusions showed that no 
pathology could be found in the physical examination of the 
right hand/wrist to either arthritis or cold exposure.  No 
disability related to service was demonstrated on objective 
examination.  

Subsequently dated private medical evidence in 2003, 
essentially refers to disability other than the right 
hand/wrist.  


Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

A showing of chronic disease in service requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  Isolated findings, or a diagnosis 
including the word "chronic," are not sufficient to establish 
service connection.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, alternatively, either or both of the second 
and third elements can be satisfied under 38 C.F.R. § 
3.303(b), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  McManaway v. 
West, 13 Vet. App. 60, 65 (1995) (citing Savage v. Gober, 10 
Vet. App. 488, 495-97).

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The veteran did not have any combat service.  Therefore, 
consideration of U.S.C.A. 
§ 1154(b) and the holding in Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996) is not applicable.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).


Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In June 2001, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue of entitlement to 
service connection for a low back disability on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and of his responsibilities if he 
wanted such evidence to be obtained by VA.  Id.  He was 
essentially notified to submit all relevant evidence in his 
possession in support of his claims.  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claims could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Complete 
compliance of VCAA notice to the appellant was given before 
the initial RO adjudication of the claims in April 2002.  The 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra.  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
of entitlement to service connection for right hand/wrist 
disabilities, including residuals of a cold injury, arthritis 
and carpal tunnel syndrome.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(d).  The record contains competent medical evidence 
upon which to base an appellate decision.






Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board 's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes an 
opinion from a VA examiner in November 2001, based on a cold 
injury examination of the right hand/wrist.

At the outset, the Board notes that the veteran's current 
claim of service connection for a right hand disability is 
not shown to encompass the preservice fracture of the right 
small/little finger in 1962, which was noted to have healed 
without sequella.  The RO has not formally adjudicated the 
issue of service connection for residuals of a fracture right 
small/little finger nor has the veteran filed such a claim.  
Rather, the veteran's claim of service connection for a right 
hand disability is limited to residuals of a cold injury and 
arthritis with alleged onset in active service.  Also for 
appellate consideration is the issue of service connection 
for disability manifested by right wrist pain, including 
carpal tunnel syndrome.  

The Board notes that the veteran's service medical records in 
mid 1992, refer to right upper extremity symptoms associated 
with a cold injury of the right hand and possible carpal 
tunnel syndrome of the right wrist.  Arthritis of the right 
hand was not objectively demonstrated on x-ray study in 
service.  Importantly, the Board points out that the June 
1994 and October 1996 physical examination reports fail to 
objectively demonstrate any identifiable underlying chronic 
right hand/wrist disabilities, including residuals of a cold 
injury, arthritis and/or carpal tunnel syndrome.  A June 2000 
physical examination report, for separation from active duty, 
showed normal orthopedic and neurologic evaluations of the 
right wrist/hand.  There was no mention of any identifiable 
underlying chronic right hand/wrist disabilities, including 
residuals of a cold injury, arthritis and/or carpal tunnel 
syndrome.

Significantly, a postservice VA cold injury examination 
report show that no identifiable underlying pathology of the 
right wrist/hand, however diagnosed, including residuals of a 
cold injury, arthritis and/or carpal tunnel syndrome is 
demonstrated currently.  

Simply put, there probative, competent medical evidence of 
record establishes that the veteran does not have chronic 
residuals of a cold injury of the right hand, arthritis of 
the right hand and/or an identifiable chronic disability 
manifested by right wrist pain, including carpal tunnel 
syndrome, currently, which is linked to service on any basis.

The veteran's bare opinion, as a lay person, is of no 
probative value in light of the requirement for medical 
evidence linking a currently diagnosed right hand/wrist 
disability, however diagnosed, with his period of active 
service.  The CAVC has held that lay assertions of medical 
causation do not constitute competent evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992). 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claims of 
entitlement to service connection for chronic residuals of a 
cold injury of the right hand, arthritis of the right hand 
and a chronic disability manifested by right wrist pain, 
including carpal tunnel syndrome.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  












ORDER

Entitlement to service connection for chronic residuals of a 
cold injury of the right hand is denied.

Entitlement to service connection for arthritis of the right 
hand is denied.

Entitlement to service connection for a disability manifested 
by right wrist pain, including carpal tunnel syndrome, is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for prostatitis remains unresolved, clinically.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In this regard, the Board notes that in view of the 
genitourinary symptoms noted in service, including 
prostatitis and the fact that service-connection is in effect 
for benign prostatic hypertrophy based on inservice onset, 
the veteran should be afforded a special VA genitourinary 
examination in order to determine the nature, extent of 
severity and etiology of any current prostatitis process, if 
present.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to 
include competent medical statements 
showing a nexus between any identifiable 
chronic prostatitis process and active 
duty.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be afforded a VA 
special genitourinary examination by a 
specialist in urology, including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity, etiology and date of 
approximate onset of any current chronic 
prostatitis process.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a chronic prostatitis 
process, if present, is etiologically 
related to active service and/or service-
connected benign prostatic hypertrophy.  
The examiner must support all opinions 
and conclusions expressed with a complete 
rationale in a typewritten report.

3.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for prostatitis 
should be formally readjudicated.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examination 
may adversely affect the outcome of his claim for service 
connection for prostatitis.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


